DETAILED ACTION
Claim 3 has been cancelled.

Claims 1-2 and 4-11 are allowed. The following is an examiner’s statement of reasons for allowance: neither Maloney nor Hafenrichter discloses or suggests the antenna assembly of claim 1, which includes a finite ground plane that acts as the proximate reflective surface and an endfire antenna, wherein said planar structure of the antenna assembly is positioned proximate to the finite ground plane and the endfire antenna. Therefore, the claims are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAI M NGUYEN whose telephone number is (571)272-1809.  The examiner can normally be reached on Mon-Fri: 8:00 am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KHAI M NGUYEN/Primary Examiner, Art Unit 2845                                                                                                                                                                                                        Phone: 571-272-1809